 

Exhibit 10.7

FIRST AMENDMENT TO SHOPPING CENTER PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO SHOPPING CENTER PURCHASE AGREEMENT (“Amendment”) is made
October 4, 2010 by and between PHILLIPS EDISON GROUP LLC, an Ohio limited
liability company (“Purchaser”), and EIG SNOW VIEW PLAZA, LLC, an Indiana
limited liability company (“Seller”).

RECITALS:

A. Seller, as Seller, and Purchaser, as Purchaser are parties to a certain
Shopping Center Purchase Agreement dated August 26, 2010, as amended
(collectively, the “Agreement”) with respect to the Snow View Plaza Shopping
Center located in Parma, Ohio.

B. Seller and Purchaser desire to amend the Agreement as more particularly set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the parties agree as follows:

1. Capitalized terms used in this Amendment not otherwise defined herein shall
have the meanings when used herein ascribed to such terms in the Agreement.

2. It is acknowledged that tenant of the Property Hong Kong Buffet is expanding
its premises. It is understood that various City of Parma building inspections
are holding up the process of the build out of the expansion premises. Seller
and Purchaser hereby agree that as a condition to Closing, Hong Kong Buffet’s
build out must be complete, Hong Kong Buffet must have opened and operated for
at least one (1) business day from the expansion premises, and Hong Kong Buffet
must have in hand all necessary governmental permits and approvals reasonably
needed to operate its business including, but not limited to, a certificate of
occupancy or its equivalent (the “Hong Kong Conditions”). In the event that the
Hong Kong Conditions have not been satisfied as of the date originally scheduled
for Closing, then, at Closing, Seller shall place $120,000.00 (the “Hong Kong
Escrow Deposit”) into an escrow account with the Title Company (on terms and
conditions reasonably acceptable to both parties). Thereafter, should the Hong
Kong Conditions have been satisfied at any time prior to the expiration of the
three (3) months immediately following Closing, the Hong Kong Escrow Deposit
shall be returned to Seller, less the amount (up to $50,000) owed to the tenant
Hong Kong Buffet by landlord under the obligation currently set forth in such
tenant’s Lease regarding reimbursement to such tenant for tenant improvements.
Otherwise, should the Hong Kong Conditions not have occurred prior to the
expiration of such three (3) month period, the Hong Kong Escrow Deposit shall be
released to Purchaser. Given the forgoing, Section 3.7 shall no longer apply to
tenant Hong Kong Buffet.

3. In connection with its efforts to satisfy of the Estoppel Condition, solely
with respect to tenant Giant Eagle, within 30 days after the date of this
Amendment, Seller shall seek to obtain (a) the tenant estoppel certificate
called for under the Agreement with respect to Giant Eagle as duly executed by
Giant Eagle and meeting the conditions to satisfaction of the Estoppel Condition
as to tenant Giant Eagle’s estoppel as set forth in Section 1.4(iii) of the
Agreement, and (b) a separate document duly executed and delivered by tenant
Giant Eagle in substantially the form of the waiver letter attached hereto as
Exhibit A (or a similar letter acknowledging the Hong Kong Buffet use and
waiving the applicability of any provision of the Giant Eagle Lease that might
otherwise prohibit such use). In the event that such estoppel certificate and
such separate document have not been obtained and delivered to Purchaser on or
before the date 60 days after the date hereof (it being acknowledged that such
estoppel certificate may be dated up to 60 days prior to the date of Closing,
notwithstanding anything in the Agreement to the contrary), then, thereafter,
Purchaser shall have the right to terminate the Agreement upon notice thereof to
Seller within 5



--------------------------------------------------------------------------------

days after the earlier of (a) the expiration of such 60 day period, or
(b) written notice from Seller that it will no longer attempt to obtain either
document (after a reasonable attempt to do so), in which event, the Deposit
shall be promptly thereafter returned to Purchaser and neither party shall have
any further liability or obligation thereunder except as set forth in
Section 3.3 of the Agreement. If Purchaser fails to so terminate the Agreement,
such matter shall be deemed to have satisfied the Estoppel Condition with
respect to tenant Giant Eagle, and Purchaser shall otherwise be required to move
forward to Closing as subject to and as contemplated by the balance of the
Agreement.

4. With the execution of this Amendment, the parties agree (i) this document
serves as written notice that Purchaser is satisfied with the Physical/Financial
Review Condition (as set forth in Section 3.5 of the Agreement) and the parties
shall to proceed to Closing, subject to the terms of the Agreement as amended
hereby, (ii) in the event Closing is to occur pursuant to the foregoing, the
Closing shall occur on December 15, 2010, and (iii) the Inspection Period has
expired.

5. Purchaser hereby acknowledges (and consents to, if applicable) that Seller
has granted tenant Hong Kong Buffet abatement of base rent for the month of
October, 2010, as a result of delays in such tenant’s build out.

6. Section 6.14 of the Agreement is hereby deleted from the Agreement in its
entirety.

7. As amended hereby, the Agreement is hereby restated and republished in its
entirety and shall be deemed to be in full force and effect.

8. This Amendment may be executed in any number of counterpart originals, each
of which, when taken together, shall be deemed one and the same instrument.
Executed copies of this Amendment may be delivered between the parties via
electronic mail.

[SIGNATURES ON FOLLOWING PAGE.]

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

PHILLIPS EDISON GROUP LLC,

an Ohio limited liability company

By:

  PHILLIPS EDISON LIMITED PARTNERSHIP,   a Delaware limited partnership,  
Managing Member   By:    PHILLIPS EDISON & COMPANY, INC.,      a Maryland
corporation,      General Partner

    By:
   

/s/ Authorized Signatory

    Name:    

 

    Its:    

 

       

 

“Purchaser”        

 

EIG SNOW VIEW PLAZA, LLC,

an Indiana limited liability company

By:

 

/s/ Authorized Signatory

Name:  

 

Its:  

 

 

 

“Seller”            